Citation Nr: 1423522	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-27 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for erectile dysfunction.

2.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected Type II diabetes mellitus and/or secondary to the service-connected degenerative disc disease of the thoracolumbar spine.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to the service-connected Type II diabetes mellitus and/or secondary to the service-connected degenerative disc disease of the thoracolumbar spine.

5.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to July 1982.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reopened the new and material evidence claims and then denied the service connection and SMC claims.  The Veteran filed Notices of Disagreement (NODs) in September 2009 and October 2009.  The RO issued a Statement of the Case (SOC) in August 2011.  In October 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The RO certified this appeal to the Board in November 2011.  Subsequently, additional evidence was added to the record.  However, the Veteran waived his right to have the RO initially consider this evidence in a statement dated in April 2014.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

With the exception of the new and material evidence issues, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an August 2006 rating decision, the RO denied service connection for erectile dysfunction on the basis that the evidence did not show that the erectile dysfunction was due to the Veteran's service-connected Type II diabetes mellitus and was not present in service.  The Veteran did not appeal.

2.  The Veteran's treating private physician, in a December 2008 treatment record, and the June 2006 and March 2009 VA examiners, provided medical nexus opinions concerning the relationship between the Veteran's current erectile dysfunction and his service-connected Type II diabetes mellitus.

3.  Evidence providing a causal relationship between the Veteran's current erectile dysfunction and his service-connected Type II diabetes mellitus submitted since the August 2006 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

4.  In an August 2006 rating decision, the RO denied service connection for neuropathy of both lower extremities on the basis that the evidence did not show a current diagnosis.  The Veteran did not appeal.

5.  The Veteran has a current diagnosis of peripheral neuropathy of the bilateral lower extremities, as shown in the March 2009 VA examination report.

6.  Evidence providing a current diagnosis submitted since the August 2006 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.
CONCLUSIONS OF LAW

1.  The August 2006 rating decision that denied service connection for erectile dysfunction is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. 
§ 20.1103 (2013).

2.  Evidence received since the August 2006 rating decision is new and material and the claim for service connection for erectile dysfunction is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The August 2006 rating decision that denied service connection for neuropathy of both lower extremities is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

4.  Evidence received since the August 2006 rating decision is new and material and the claim for service connection for peripheral neuropathy of the bilateral lower extremities is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


ORDER

The claim to reopen the issue of entitlement to service connection for erectile dysfunction is granted.

The claim to reopen the issue of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is granted.


REMAND

Initially, the Veteran was afforded VA examinations in June 2006 and March 2009 to address the etiology of his currently diagnosed peripheral neuropathy of the bilateral lower extremities and erectile dysfunction.  Following a review of the claims file and a physical examination of the Veteran, the VA examiners provided negative nexus opinions.  The Board finds these medical opinions to be inadequate.  The examiners only addressed the causation aspect of secondary service connection, and did not provide a medical opinion concerning the aggravation aspect of secondary service connection regarding the service-connected Type II diabetes mellitus.  38 C.F.R. § 3.310 (2013).  The examiners also did not provide a medical opinion addressing secondary service connection in relation to the service-connected degenerative disc disease of the thoracolumbar spine.  This theory of service connection is inferred based on the disorders the Veteran is seeking service connection for and his current service-connected disabilities.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that additional VA medical opinions are necessary before decisions on the merits may be reached.  

The Veteran is hereby notified that it is his responsibility to report for any examination scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

Additionally, as the Veteran is not currently service-connected for erectile dysfunction, the development requested in this remand on the service connection claim for erectile dysfunction must be completed prior to the adjudication of the Veteran's SMC claim.  This is because adjudication of the service connection claim likely will affect adjudication of the SMC claim, particularly as the Veteran is seeking SMC based on loss of use of a creative organ.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).




Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the original March 2009 VA examiner (or, if unavailable, an appropriate VA examiner of like experience and qualifications) to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination with an appropriate specialist for the purpose of ascertaining the etiology of the Veteran's currently diagnosed erectile dysfunction.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner is asked to provide medical opinions on the following:

a) Is it at least as likely as not that the Veteran's erectile dysfunction was aggravated (permanently worsened beyond the normal progression) by his service-connected Type II diabetes mellitus?

b) Is it at least as likely as not that the Veteran's erectile dysfunction was caused by his service-connected degenerative disc disease of the thoracolumbar spine?  

c) Is it at least as likely as not that the Veteran's erectile dysfunction was aggravated (permanently worsened beyond the normal progression) by his service-connected degenerative disc disease of the thoracolumbar spine?

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of his erectile dysfunction, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale, which explains the reasons and bases for the opinion reach.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.

2.  Ask the original June 2006 VA examiner (or, if unavailable, an appropriate VA examiner of like experience and qualifications) to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination with an appropriate specialist for the purpose of ascertaining the etiology of the Veteran's currently diagnosed peripheral neuropathy of the bilateral lower extremities.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner is asked to provide medical opinions on the following:

a) Is it at least as likely as not that the Veteran's peripheral neuropathy of the bilateral lower extremities was aggravated (permanently worsened beyond the normal progression) by his service-connected Type II diabetes mellitus?

b) Is it at least as likely as not that the Veteran's peripheral neuropathy of the bilateral lower extremities was caused by his service-connected degenerative disc disease of the thoracolumbar spine?  

c) Is it at least as likely as not that the Veteran's peripheral neuropathy of the bilateral lower extremities was aggravated (permanently worsened beyond the normal progression) by his service-connected degenerative disc disease of the thoracolumbar spine?

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of his peripheral neuropathy of the bilateral lower extremities, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale, which explains the reasons and bases for the opinion reached.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.

3.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


